The defendant’s valid waiver of his right to appeal precludes review of his challenge to the factual adequacy of his plea allocution (see People v Nash, 38 AD3d 684 [2007]; People v Mydosh, 27 AD3d 580 [2006]; People v Curras, 1 AD3d 445, 446 [2003]). To the extent that the defendant contends that his plea was not knowing or voluntary, his claim is unpreserved for appellate review since he did not move to withdraw his plea or to vacate the judgment on that ground (see People v Elcine, 43 AD3d 1176, 1177 [2007]; People v Nash, 38 AD3d 684 [2007]; People v Burgess, 21 AD3d 904 [2005]). The narrow exception to the preservation rule (see People v Lopez, 71 NY2d 662, 666 [1988]) is inapplicable here (see People v Smith, 43 AD3d 474 [2007]; People v Sandson, 6 AD3d 632 [2004]).
The defendant’s remaining contention is without merit. Skelos, J.E, Ritter, Dillon, Garni and Leventhal, JJ., concur.